Citation Nr: 1113685	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  05-32 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased disability evaluation for service-connected scars of the left buttock and right lower flank area with retained metallic foreign body in the right pelvic area, evaluated as noncompensably disabling prior to October 8, 2008, and 10 percent disabling as of October 8, 2008.  

2.  Entitlement to an initial increased rating for residuals of a shell fragment wound to the right gluteal muscle, Muscle Group XVII, evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shabnam Keyvan

INTRODUCTION

The Veteran served on active duty from August 1944 to June 1946.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the May 2005 rating decision of the Jackson, Mississippi Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claim for a compensable evaluation for the scars of his left buttock and right flank area, with retained foreign body in his right pelvic area.  

In June 2007, the Veteran filed a motion to advance his case on the Board's docket.  Such motion was granted in the following month.  

In July 2007, the Board denied the Veteran's claim for a compensable rating for this service-connected disability.  While the case was pending at the United States Court of Appeals for Veterans Claims (Court), the VA Office of General Counsel and the Veteran's representative filed a Joint Motion for Remand, received in April 2008, requesting that the Court vacate the Board's July 2007 denial, and remand the claim for further development.  In May 2008, the Court granted the motion and vacated the July 2007 Board decision.  

In July 2008, the Board remanded the case for further development.  Specifically, the Board instructed the RO to provide the Veteran with appropriate notice, and to schedule him for VA examinations in order to determine the current status of his service-connected scars of left buttock and right flank area with retained metallic foreign body in right pelvic area, including any joint, muscle, or neurologic impairment due to that disability.  The examination was completed in October 2008, and a copy of the VA examination report has been associated with the Veteran's claims file.  As a result of this development, and specifically by a January 2009 rating decision, the RO awarded a compensable evaluation of 10 percent, effective from October 8, 2008, for this service-connected scar disorder.  

In April 2009, the Board concluded that a disability rating greater than 10 percent, since October 8, 2008, for the service-connected scars of the left buttock and right flank area with retained metallic fragments in the right pelvic area, was not warranted.  In addition, the Board determined that a compensable evaluation for this disability, prior to October 8, 2008, was not warranted.  

The Veteran then appealed the Board decision to the Court.  In a May 2010 Order, the Court vacated the April 2009 Board decision and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).  In October 2010, the Board remanded the case for further development pursuant to the Court's Joint Motion.  The Board specifically instructed the RO to schedule the Veteran for another VA examination to determine the current nature and severity of his service-connected scars of the left buttock and right flank area with retained metallic foreign body in the right pelvic area.  In addition, the Board instructed the VA examiner to answer several questions with respect to whether the Veteran had any muscle impairment as a result of his service-connected disability.  The RO was also instructed to re-adjudicate the claim in light of the new evidence and to furnish the Veteran and his representative with an appropriate supplemental statement of the case and to afford him an opportunity to respond.  

In October 2010, the Appeals Management Center (AMC) initiated a request to have the Veteran scheduled for a VA examination.  The examination was completed in November 2010, and a copy of the VA examination report was associated with the Veteran's claims file.  

In February 2011, the Board remanded the Veteran's claim for further evidentiary development, the details of which are discussed below.  A transfer slip dated February 11, 2011 reflects that the Veteran's claims file was transferred from the AMC to the Office of the Director of Compensation and Pension Services.  Another transfer slip dated March 9, 2011 reflects that the Veteran's claims file was subsequently transferred from the AMC to the VA RO in Jacksonville, Florida.  However, before any development was undertaken, the Veteran's claims file was received at the Board on March 15, 2011, and his appeal was returned to the Board's docket.  If any evidentiary development was possibly carried out during this time span, it is currently not associated with the claims folder.  

In fact, and unfortunately, the Board finds that none of the February 2011 remand instructions have been complied with and that another remand of the Veteran's appeal is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  Although the Board sincerely regrets further delay, another remand is essential to ensure that the Board remand instructions are complied with and carried out prior to a final adjudication of the claim.  

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

As previously discussed in the Introduction, the Board remanded the Veteran's claim in October 2010 and instructed the RO to schedule the Veteran for another VA examination to determine the current nature and severity of his service-connected scars of the left buttock and right flank area with retained metallic foreign body in the right pelvic area, to include any muscle involvement and impairment as a result of the shell fragment wound residuals.  Pursuant to the October 2010 Board remand, the Veteran was afforded a VA examination in November 2010, during which the examiner reviewed his claims file, interviewed him regarding his medical history, and conducted a physical examination of the Veteran, which included an evaluation of his service-connected scars.  

In the November 2010 rating decision, service connection was granted for residuals of the shell fragment wound to the right gluteal muscle, Muscle Group XVII, and evaluated as 20 percent disabling.  In January 2011, the Veteran's national representative submitted a written brief indicating that the Veteran wished to appeal the November 2010 rating decision and sought a higher disability evaluation than the 20 percent evaluation assigned for his service-connected shell fragment wound.  According to 38 C.F.R. §20.300 (2010), a Veteran must file his or her notice of disagreement (NOD) with the VA office from which the claimant received notice of the determination being appealed unless notice has been received that the applicable VA records have been transferred to another VA office.  The Board notes that the January 2011 brief was issued by the Veteran's representative, whose office is located at a different address than the VA office from which the claimant received notice of the November 2010 rating decision.  In addition, it is unclear from the January 2011 brief whether the Veteran's representative had any type of contact or communication with the Veteran to determine whether he in fact, did disagree with the November 2010 rating decision and wished to appeal said decision.  As such, a remand is necessary so that the RO can clarify what the Veteran's intentions are, and determine whether he does indeed wish to appeal the November 2010 rating decision and seek a disability rating higher than the 20 percent evaluation assigned.  

In addition, the Board notes that the Agency of Original Jurisdiction (AOJ) failed to re-adjudicate the Veteran's claim for an increased disability rating for his service-connected scars of the left buttock and right flank area with retained metallic fragments in the right pelvic area.  Indeed, the claim for residuals of the shell fragment wound to the right gluteal muscle, Muscle Group XVII, is the only issue addressed in the December 2010 Supplemental Statement of the Case (SSOC).  This SSOC was prematurely issued with respect to a claim for an increased rating for the now service-connected muscle injury as the Veteran had not yet expressed disagreement with the 20 percent evaluation initially assigned to this disability.  

A review of the October 2010 remand directive reflect instructions to the RO to schedule the Veteran for a VA examination to 1) identify whether any of the Veteran's muscles were affected and/or impaired as a result of the shell fragment wound residuals; and 2) to determine the current nature and severity of his service-connected scars of the left buttock and right flank area.  In this regard, the November 2010 VA examiner not only discussed the Veteran's muscle injuries, but also discussed and conducted an evaluation of the Veteran's service connected scars.  However, the AOJ does not appear to have re-adjudicated the issue of his service-connected scars in the December 2010 SSOC.  

According to 38 C.F.R. § 19.31(c), the AOJ will issue a SSOC if, pursuant to a remand by the Board, it develops the evidence or cures a procedure defect.  The October 2010 remand instructed the RO to re-adjudicate the Veteran's claim for an increased rating for his service-connected scars, after considering all the evidence of record.  Also, medical evidence regarding the current nature of the Veteran's service-connected scars is considered relevant and pertinent with respect to the issue on appeal.  As such, another remand is required so the AOJ can re-adjudicate the issue of the Veteran's service-connected scars and provide him and his representative with an SSOC if the decision remains adverse to the Veteran.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Contact the Veteran at his most current address and determine whether he wishes to file an NOD with respect to the November 2010 rating decision.  The Veteran should be provided with the address of the office where he must file his NOD in accordance with 38 C.F.R. § 20.300 (2010).  

2. If the Veteran files an NOD, issue a Statement of the Case for the issue of entitlement to an initial increased rating for the service-connected residuals of a shell fragment wound to the right gluteal muscle, Muscle Group XVII.  Only if the Veteran perfects any necessary development should be conducted and an appeal should the claim be certified to the Board, to include addressing whether an initial increased disability evaluation is assignable.

3. Then, re-adjudicate the issue of entitlement to increased rating for the service-connected scars of the left buttock and right lower flank area with retained metallic foreign body in the right pelvic area.  If the decision remains in any way adverse to the Veteran, issue him and his representative a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to this issue as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  


_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

